NONPRECEDENTIAL  DISPOSITION  
                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                           United States Court of Appeals
                                         For  the  Seventh  Circuit
                                         Chicago,  Illinois  60604  
                                           Argued  October  6,  2016  
                                           Decided  October  7,  2016  
  
  
                                                       Before  
  
                                    DIANE  P.  WOOD,  Chief  Judge  
  
                                    FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                    DANIEL  A.  MANION,  Circuit  Judge  
  
  
No.  16-­‐‑1624                                                             Appeal   from   the   United  
                                                                            States   District   Court   for   the  
PAMELA  MCKINNEY,                                                           Northern   District   of   Illinois,  
     Plaintiff-­‐‑Appellant,  
                                                                            Eastern  Division.  
                    v.                                                        
                                                                            No.  12  C  220  
JEH  C.  JOHNSON,  Secretary  of  Homeland  Security,                       Edmond  E.  Chang,  Judge.  
          Defendant-­‐‑Appellee.  

  

                                                        Order  
        
      Pamela  McKinney  contends  that  the  Federal  Emergency  Management  Agency  ter-­‐‑
minated  her  employment  in  retaliation  for  a  complaint  about  discrimination.  After  a  tri-­‐‑
al,  the  jury  returned  a  verdict  for  the  defendant.  McKinney  asks  for  another  trial  on  the  
grounds  that  one  juror  was  biased,  that  one  witness  contradicted  evidence  given  under  
oath  before  the  trial,  and  that  her  two  retained  attorneys  were  incompetent.  McKinney  
presented  all  three  contentions  to  the  district  judge,  who  rejected  them  in  a  careful  opin-­‐‑
ion.  2016  U.S.  Dist.  LEXIS  35696  (N.D.  Ill.  Mar.  21,  2016).  After  considering  McKinney’s  


                                                                                                                        
No.  16-­‐‑1624                                                                                     Page  2  

briefs  and  oral  argument,  we  do  not  find  any  legal  error  or  abuse  of  discretion  in  that  
decision.  For  substantially  the  reasons  given  by  the  district  judge,  the  decision  is  

                                                                                                AFFIRMED.